Citation Nr: 1619698	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  14-15 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than January 21, 2010 for the award of service connection for posttraumatic stress disorder (PTSD), adjustment disorder with mixed anxiety and depressed mood, associated with atrial fibrillation with ventricular tachycardia, status post AICD implantation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from December 1974 to February 1990.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Boise, Idaho.  


FINDINGS OF FACT

1.  The May 2010 rating decision is final as to assignment of an effective date of January 21, 2010 for the award of service connection for posttraumatic stress disorder (PTSD), adjustment disorder with mixed anxiety and depressed mood, associated with atrial fibrillation with ventricular tachycardia, status post AICD implantation.

2.  The Veteran has not alleged with specificity that there was clear and unmistakable error in the May 2010 rating decision.


CONCLUSION OF LAW

The Veteran's freestanding claim seeking an effective date prior to January 21, 2010, for the award of service connection for posttraumatic stress disorder (PTSD), adjustment disorder with mixed anxiety and depressed mood, associated with atrial fibrillation with ventricular tachycardia, status post AICD implantation lacks legal merit and must be dismissed. 38 U.S.C.A. §§ 5109A, 7105 (West 2014); 38 C.F.R. § 20.101 (2015); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  However, in the present case, the law, and not the underlying facts or development of the facts, is dispositive of the matter. See Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay v. Principi, 15 Vet. App. 165.  Thus, a further duty to notify and assist is not warranted. 

Legal Criteria 

Earlier effective date

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency, and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).  If a claim is reviewed at the request of the claimant more than one year after the effective date of a liberalizing law, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114 (a)(2).  

Finality

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  An appellant can only attempt to overcome finality of the decision by a request for revision based CUE, or by a claim to reopen based upon new and material evidence.

After a decision establishing an effective date becomes final, there is no such procedure as a freestanding claim for an earlier effective date. See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

Analysis

The Veteran seeks an effective date earlier than January 21, 2010 for the award of service connection for PTSD.  The Board finds, for the reasons noted below, that an earlier effective date is not warranted. 

Historically, in April 2008, the RO denied the Veteran's claim for service connection for PTSD.  The Veteran did not appeal the denial and no new and material evidence was submitted or received within one year of that decision.  Thus, it became final.  

In January 2010, the Veteran filed a claim to reopen the previously denied claim.  In March 2010, he submitted a statement in which he contended that he had PTSD related to his heart disability and should be granted service connection with an effective date in 1989, when he was hospitalized for his heart symptoms.  

In May 2010, the RO granted service connection for PTSD and assigned an effective date of January 21, 2010, the date it received the Veteran's claim to reopen the previously denied claim.  The Veteran did not appeal the assignment of an effective date and it became final.  

More than a year after issuance of the rating decision, the Veteran, in October 2011, resubmitted his March 2010 correspondence.  As noted above, the Veteran contends that he is entitled to an effective date in 1989.  (As an aside, the Board notes that an effective date is not warranted while the Veteran was still in active service.)  The Veteran contends that Army and VA medical providers did not adequately address his complaints regarding his heart.  

The Veteran has not made a valid motion alleging clear and unmistakable error (CUE) in the May 2010 rating decision.  (CUE must set forth clearly and specifically the alleged errors of fact or law in the prior decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.)

VA has no authority to adjudicate the Veteran's freestanding earlier effective date claim.  The Court has held once a decision assigning (or affirming on appeal) an effective date has become final, as is the case here with the May 2010 rating decision, a claimant may not properly file, and VA has no authority to adjudicate, a freestanding earlier effective date claim in an attempt to overcome the finality of an unappealed (Board) decision.  The Court reasoned that to allow such claims would vitiate the rule of finality.  See Rudd, 20 Vet. App. at 299 (2006).  

As VA has no authority to adjudicate a freestanding earlier effective date claim, the appellant's claim must be dismissed. 


ORDER

The claim of entitlement to an effective date earlier than January 21, 2010 for the award of service connection for posttraumatic stress disorder (PTSD), adjustment disorder with mixed anxiety and depressed mood, associated with atrial fibrillation with ventricular tachycardia, status post AICD implantation is dismissed.





______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


